Case 0:17-cv-60533-JEM Document 269 Entered on FLSD Docket 09/19/2019 Page 1 of 1




                       U N ITED STATES DISTR ICT COU RT FOR TH E
                             SOUTHERN DISTRICT OF FLORIDA
                               FO RT LA U DERDA LE DIV ISION

                 Case N um ber:17-60533-CW -M AR T> E Z-O TAZ O -M W S

  R ODN EY SCOTT PA TTER SON ,

        Plaintiff
  VS.

  AMERICAN AIRLINES,lNC.,
        Defendant.


                                  O R D ER CLO SIN G CA SE

        THISCAUSEisbeforetheCourtonasuaspontereview oftherecord.ThisCourtdenied
  Plaintiffsmotion forpartialsummaryjudgmentand granted Defendant'smotion forsllmmary
  judgmentinitsentirety,EECF No.1694.Itishereby
        O R DER ED A ND AD JUD G ED that, in light of this Court's Order on M otions for

  SummaryJudgment,(ECFNo.1691,thiscaseisCLOSED.TheCourtretainsjurisdictiontonzle
  onthependingmotionsforsanctions,EECFNos.211,217,2341.

        DONEA'ND ORDEREDinChambersatMiami,Florida,this q dayofSe/ptember,2019.
                                                                  f-/ -'
                                                 JO SE .     ,
                                                                 TEQEZ
                                                 UNITED S'FATZS DISTRICT JUDGE
  Copiesprovided to:
  M agistrate Judge Otazo-Reyes
  A1lCotmselofRecord
  Plaintiff
  A m long Firm
  500 (N E 4th Street,2ndFloor
  FortLauderdale,Florida 33301
